Citation Nr: 9935669	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for paroxysmal 
supraventricular tachycardia with anxiety, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from January 1985 to June 
1987.  

The appeal arises from rating decisions dated in August 1994 
and January 1995 in which the Regional Office (RO) denied an 
increased evaluation for paroxysmal supraventricular 
tachycardia with anxiety and reduced the 10 percent 
evaluation assigned for low back syndrome to a noncompensable 
evaluation, respectively.  The RO later restored the 10 
percent evaluation for the low back disability, effective in 
April 1995; however, the veteran has continuously argued that 
an evaluation higher than 10 percent is warranted for his 
service-connected low back disorder.  Therefore, the Board of 
Veterans' Appeals (Board) finds that the issues on appeal are 
those listed on the previous page.  Additionally, the Board 
remanded the case in June 1997 for additional development.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's attacks of paroxysmal supraventricular 
tachycardia are not frequent and severe.

3.  The veteran does not have more than four episodes of 
supraventricular tachycardia per year which are documented by 
electrocardiogram or Holter monitor.  

4.  The veteran's anxiety related to his paroxysmal 
supraventricular tachycardia is productive of no more than 
mild social and industrial impairment.  

5.  The veteran's anxiety related to his paroxysmal 
supraventricular tachycardia is not productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.  

6.  The veteran's service-connected low back syndrome is 
productive of no more than slight limitation of motion and no 
more than slight functional impairment due to pain.  

7.  The veteran's service-connected low back syndrome is 
productive of characteristic pain on motion but is not 
productive of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position; listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; or abnormal mobility on forced motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for paroxysmal supraventricular tachycardia with anxiety are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10,  Part 4, Diagnostic Codes 7013, 9400 
(1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7010, 9400 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for low back syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claims 
are well-grounded within the meaning of 38 U.S.C.A. § 5107, 
that is, they are plausible, meritorious on their own or 
capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in December 1987, the RO granted 
service connection for paroxysmal supraventricular 
tachycardia, frequent with anxiety, and assigned a 30 percent 
evaluation for that disability under the VA Schedule of 
Rating Disabilities, effective in June 1987.  38 C.F.R. Part 
4.  Also at that time, the RO granted service connection for 
low back syndrome and assigned a 10 percent evaluation for 
that disability, effective in June 1987.  The RO subsequently 
reduced the rating assigned for the veteran's paroxysmal 
supraventricular tachycardia, well-controlled, with minimal 
anxiety, from 30 percent to 10 percent, effective in December 
1990.  Later, the RO proposed to reduce the 10 percent 
evaluation assigned for paroxysmal supraventricular 
tachycardia, well-controlled, with minimal anxiety, to a 
noncompensable rating, effective in November 1993; however, 
the RO, in November 1993, essentially restored the 10 percent 
evaluation for that disability, effective in December 1990.  

Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  Under that Diagnostic Code, a 10 
percent evaluation is provided for slight limitation of 
motion of the lumbar spine; a 20 percent evaluation is 
provided for moderate limitation of motion of the lumbar 
spine; and a 40 percent evaluation is provided for severe 
limitation of motion of the lumbar spine.  38 C.F.R. Part 4.  

The veteran appeared at a RO hearing in April 1995, at which 
he testified that he experienced low back pain constantly and 
that his back disability had worsened.  However, the Board 
finds the objective medical findings more probative than the 
veteran's hearing testimony regarding his subjective 
complaints in determining whether the criteria for an 
increased rating are met.  

With regard to limitation of motion of the lumbar spine, 
according to the report of the October 1998 VA examination, 
normal range of motion of the lumbar spine is forward flexion 
to 95 degrees, backward extension to 35 degrees, lateral 
extension or bending to 40 degrees and rotation to 35 
degrees.  At that examination, range of motion testing 
revealed the veteran had 70 degrees of flexion, 30 degrees of 
extension, 35 degrees of right and left lateral bending, and 
30 degrees of right and left lateral rotation.  He had pain 
on lumbar flexion and extension and pain at the completion of 
the bending and rotation movements.  The examiner also 
related that he tested active range of motion but reported 
that passive range of motion testing was contra-indicated 
with individuals with low back problems.  At a December 1993 
VA examination, range of motion included 95 degrees of 
flexion and 35 degrees of extension.  A VA examination in 
June 1995 showed that the veteran had 70 degrees of flexion 
and 20 degrees of extension, and he had increased pain on 
motion.  Additionally, a VA medical record dated in October 
1994 shows that there was loss of back motion, described as 
mild in flexion and moderate in extension.  It was also noted 
that he deviated to the left in extension in standing and 
there was questionable lateral shift to the right (hips to 
the left).  Repeated flexion in standing appeared to improve 
the pain, repeated extension in standing worsened the pain 
and flexion in lying caused pain at the end of range.  A 
September 1995 VA medical record shows that the veteran 
complained of low back pain and all movements were within 
normal limits.  A December 1997 VA outpatient treatment 
record also shows that there was full range of motion 
although there was questionable positive straight leg raising 
on the right.  

After comparing the ranges of motion discussed above with the 
normal range of motion of the lumbar spine, as provided by 
the VA physician who examined the veteran in October 1998, 
the Board finds that the veteran's service-connected low back 
disability is productive of no more than overall slight 
limitation of motion.  Thus, the criteria for an evaluation 
in excess of 10 percent under Diagnostic Code 5292 are not 
met.  38 C.F.R. § 4.7.  

As for whether the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5295 are met, the Board notes 
that no muscle spasms were noted at VA examinations of the 
veteran's back in December 1993, June 1995 and October 1998.  
Additionally, there is no probative evidence of unilateral 
loss of lateral spine motion in a standing position; nor is 
there any probative evidence of listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space or abnormal mobility on 
forced motion.  The Board notes that X-rays of the lumbar 
spine have consistently been normal; and a MRI (magnetic 
resonance imaging) in October 1998 revealed only a small 
central annular tear with mild noncompressive central disc 
protrusion at L5-S1.  Thus, the preponderance of the evidence 
is against finding that the criteria for a higher rating 
under Diagnostic Code 5295 are met.  

With regard to whether an evaluation in excess of 10 percent 
is warranted for functional impairment due to pain, the Board 
notes that there was pain on motion during range of motion 
testing, as discussed above.  However, even with pain, the 
degree of overall limitation of motion was no more than 
slight.  Additionally, at VA examinations in December 1993 
and June 1995, the veteran performed a satisfactory heel and 
toe walk and was able to squat and arise again.  Also, the 
degree of tenderness present at the December 1993 examination 
was described as mild.  Additionally, while straight leg 
raising examination in June 1995 revealed back pain with the 
raising of each leg, slightly more symptomatic on the left, 
the examiner described the degree of back pain as mild.  
Moreover, the October 1998 VA examination revealed that the 
veteran had 5/5 strength in the lower extremities. 

Furthermore, the examining physician in October 1998 reported 
that there was no evidence of weakened movement, excess 
fatigability or incoordination.  Additionally, he related 
that pain could certainly limit functional ability during 
flare-ups or when used repeatedly over a period of time but 
that it was not feasible to attempt to express any of that in 
terms of additional limitation of motion as that could not be 
determined with any degree of medical certainty.  

In a letter dated in March 1995, Donald R. Rayner, M.D., a 
private physician, related that the veteran had chronic low 
back pain and had been unable to work.  However, that remark 
appears to be a recitation of the veteran's subjective 
complaints and history.  A medical opinion in which the 
physician relied on a recitation of medical history by the 
veteran, who is a layperson, has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board also 
notes that Dr. Rayner related that there was mild tenderness 
in the left lumbosacral area, which was worse on forward 
bending, but that the veteran had fairly good range of 
motion.  Moreover, Dr. Rayner does not include any 
examination findings or reasons for the veteran's not being 
able to work.  

Review of the claims file also discloses that Dr. Rayner 
indicated that the veteran was severely limited in his 
ability to walk due to an arthritic, neurological or 
orthopedic condition in the veteran's application for a 
disability license plate dated in March 1995.  However, the 
veteran walked with an unremarkable gait pattern at VA 
examinations of the spine in December 1993 and October 1998.  
Additionally, while a VA examination in June 1995 showed that 
the veteran appeared to be somewhat stiff in his movements, 
he moved without a definite limp.  Thus, the preponderance of 
the medical evidence is against finding that the veteran is 
severely limited in his ability to walk due to his service-
connected back disability.  

In a note dated in July 1998, Charles J. Winters, M.D., 
another private physician, related that the veteran was able 
to return to light duty with the following restrictions: no 
pulling more than 30 pounds, no carrying overhead more than 
30 pounds and no lifting more than 50 pounds occasionally and 
25 pounds frequently.  This evidence is not as probative as 
the opinion of the VA physician who examined the veteran in 
October 1998.  Dr. Winters does not indicate the reasons for 
the restrictions, such as whether the restrictions on the 
veteran's activity are due solely or even in part to his 
service-connected back disability.  Additionally, the October 
1998 examination report clearly shows that that examiner 
reviewed the veteran' claims file and examined the veteran 
prior to providing an opinion pertinent to the issue of 
whether the veteran's service-connected low back disability 
is productive of more than slight functional impairment due 
to pain.  

For the reasons discussed above, the Board finds that the 
veteran's service-connected low back syndrome is productive 
of no more than slight functional impairment due to pain and 
that an evaluation in excess of 10 percent for such 
impairment is not warranted.  38 C.F.R. §§ 4.40, 4.45, 
Diagnostic Code 5292.  

With regard to the veteran's paroxysmal supraventricular 
tachycardia with anxiety, the criteria for evaluating 
supraventricular tachycardia and the criteria for evaluating 
anxiety have been changed since the appeal of the veteran's 
claim for an increased rating for that disability began.  The 
veteran's paroxysmal supraventricular tachycardia with 
anxiety was evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7013, prior to January 12, 1998.  On January 12, 1998, 
the rating criteria for cardiovascular disorders were 
revised.  The veteran's paroxysmal supraventricular 
tachycardia with anxiety is now rated under the Diagnostic 
Code 7010 for supraventricular arrhythmias.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board will consider both the new and 
old criteria.  Additionally, the Board notes that a grant of 
benefits based on revised rating criteria may not be 
effective prior to the date of the liberalizing legislation.  
Rhodan v. West, 12 Vet. App. 55 (1998); 38 U.S.C.A. § 5110(g) 
(West 1991).

Under the new provisions of Diagnostic Code 7010, permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor warrants a 10 percent 
evaluation and paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by electrocardiogram or Holter monitor, 
warrants a 30 percent evaluation.  38 C.F.R. Part 4 (1998).  
Under the old criteria for evaluating paroxysmal 
supraventricular tachycardia, Diagnostic Code 7013, a 10 
percent evaluation is warranted for infrequent attacks and a 
30 percent evaluation is warranted for frequent, severe 
attacks.  38 C.F.R. Part 4 (1996).  

Additionally, under 38 C.F.R. § 4.126, when a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  As noted above, the 
criteria for evaluating anxiety disorders were also changed 
while the current appeal was pending.  

Under the previous provisions of Diagnostic Code 9400, a 10 
percent disability rating is warranted for anxiety disorder 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93 (November 9, 1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

A 50 percent disability rating is warranted where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1996).

Under the new provisions of Diagnostic Code 9400, when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable evaluation is warranted; occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrant a 10 evaluation; 
the criteria for a 30 percent evaluation are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrant a 50 percent rating.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrant a 100 rating.  38 C.F.R. Part 4.  

VA outpatient treatment records dated in the 1990's show that 
the veteran takes Valium.  Also, a physician who performed a 
VA examination of the heart in July 1998 related that the 
anxiety the veteran had over his cardiac condition was 
entirely warranted and the frequency of his problems and 
multiple emergency room visits would make him markedly 
anxious.  

Additionally, the veteran underwent a VA psychiatric 
examination in December 1993.  The diagnoses included 
dysthymic disorder; and the examiner assigned a GAF of 52.  
The veteran underwent another VA psychiatric examination in 
May 1995.  The diagnoses included mild generalized anxiety 
disorder and mild dysthymic disorder.  The examiner assigned 
a GAF of 60.  The Board notes that GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  The Board also notes that a GAF of 52 or 60 
is defined as "moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  

The Board notes that the criteria for a GAF of 52 or 60 most 
closely approximate the criteria for a 50 percent evaluation 
for anxiety disorder under the new criteria of Diagnostic 
Code 9400.  However, anxiety was not diagnosed at the 
December 1993 VA examination; and the veteran is not service-
connected for dysthymic disorder.  Therefore, the assignment 
of the GAF of 52 in December 1993 does not support finding 
that a 50 percent evaluation under the current provisions of 
Diagnostic Code 9400 is warranted.  Additionally, the GAF of 
60 was assigned on the basis of diagnoses of both generalized 
anxiety disorder and nonservice-connected dysthymic disorder.  
Thus, a GAF was not assigned based solely on the veteran's 
service-connected anxiety.  Additionally, the VA examiner who 
diagnosed anxiety disorder described said disorder as mild.  
The Board notes that, under the old diagnostic criteria, a 10 
percent evaluation was warranted for mild social and 
industrial impairment and a 30 percent evaluation was 
warranted for more than moderate social and industrial 
impairment.  

Additionally, the May 1995 examination, at which anxiety was 
diagnosed, revealed that the veteran was neatly groomed and 
dressed.  There was no pressure of speech and no restlessness 
and very few symptoms of any psychiatric entity; and the 
preponderance of the probative evidence, the objective 
findings on which a diagnosis of anxiety was based, is 
against finding that the veteran experiences depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.  

Therefore, for the reasons discussed above, the Board finds 
that a rating higher than 10 percent is not warranted for 
paroxysmal supraventricular tachycardia with anxiety under 
the new or old criteria of Diagnostic Code 9400.  Moreover, 
the May 1995 VA examiner reported that the veteran had no 
particular set of anxiety symptoms other than the rapid 
heartbeat, which is evaluated below; and, as noted above, the 
VA shall evaluate paroxysmal supraventricular tachycardia 
with anxiety using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126.  

The Board also notes that VA outpatient treatment records 
dated in the 1990's show that the veteran continued to 
complain of episodes of supraventricular tachycardia.  
However, the preponderance of the more probative evidence, 
the results of electrocardiograms and Holter monitors, is 
against finding that an evaluation in excess of 10 percent is 
met under the new criteria of Diagnostic Code 7010.  
Furthermore, while the old criteria of Diagnostic Code 7013 
does not require that episodes of supraventricular 
tachycardia be documented by tests, such as 
electrocardiograms and Holter monitors, the Board finds the 
objective medical evidence more probative than the veteran's 
subjective complaints in determining the frequency and 
severity of his attacks of supraventricular tachycardia.  

A VA electrocardiogram in February 1994 was normal.  Another 
VA electrocardiogram in March 1994, when compared to the 
February 1994 electrocardiogram, revealed that premature 
ventricular complexes were present in March.  Otherwise, the 
March electrocardiogram was normal.  A VA electro-cardiogram 
in August 1994 was normal.  

The veteran underwent a VA heart examination in May 1995.  At 
that time, electrocardiogram tracing was within normal 
limits.  It was also noted that his heart had a regular 
rhythm with normal rate at that time.  The diagnosis was 
supraventricular tachycardia by history and documented with a 
rate of 172 in the emergency room in March 1995.  

A VA medical record dated in May 1996 shows that an 
electrocardiogram revealed supraventricular tachycardia.  A 
second electrocardiogram showed sinus tachycardia with a rate 
at 103 per minute.  According to a VA hospital discharge 
summary dated in November 1996, the veteran was having two to 
three episodes of supraventricular tachycardia everyday for 
the previous week.  Electrocardiogram (EKG) revealed normal 
sinus rhythm.  

The veteran underwent a VA examination of the heart in July 
1998.  At that examination, he reported having been to the 
emergency room eight times over the previous 12 years and 
having been four times over the previous four years.  He also 
complained of weekly episodes of rapid tachycardia, lasting a 
few minutes up to two hours, over the previous four years.  

While the Board finds that attacks of tachycardia requiring 
visits to the emergency room to be severe, the Board does not 
find that number of such trips as reported by the veteran 
amount to frequent, severe attacks, especially in light of 
the preponderance of the objective evidence pertaining to the 
veteran's service-connected paroxysmal supraventricular 
tachycardia.  Additionally, the preponderance of the evidence 
is against finding that the veteran has experienced more than 
four episodes a year of supraventricular tachycardia, 
documented by electrocardiogram or Holter monitor.  Thus, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 7010 or 7013 are not met.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to increased ratings for paroxysmal 
supraventricular tachycardia with anxiety and low back 
syndrome.  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

